MOSK, J.
I concur in the result.
I join in the majority’s conclusion that evidence of voluntary intoxication is inadmissible to disprove the mental state required for the crime of arson. But I cannot join in the analysis that they present in support.
The admissibility of evidence of voluntary intoxication to disprove the mental state required for a crime does not depend, ultimately, on relevance. Such evidence has a tendency in reason, either greater or lesser, to disprove any mental state. (See Evid. Code, § 210.) Some mental state, if only consciousness, is required for every crime, even one termed a “strict liability” offense. (See Pen. Code, § 26, par. Four.)
Rather, the admissibility of evidence of voluntary intoxication to disprove the mental state required for a crime depends, ultimately, on policy— specifically, as we explained in People v. Hood (1969) 1 Cal.3d 444 [82 *94Cal.Rptr. 618, 462 P.2d 370], the policy of the Legislature, implicit in section 22 of the Penal Code, to “achieve” a “humane, but workable,” “compromise between the conflicting feelings of sympathy and reprobation for the intoxicated offender” (People v. Hood, supra, 1 Cal.3d at p. 456).
In implementing the legislative policy on voluntary intoxication, we use the notions of general intent and specific intent.
“General intent” and “specific intent” have “evolved as labels to identify” particular crimes, with “specific intent” crimes allowing the admission of evidence of voluntary intoxication to disprove the required mental element and “general intent” crimes not doing so. (People v. Sargent (1999) 19 Cal.4th 1206, 1228 [81 Cal.Rptr.2d 835, 970 P.2d 409] (cone. opn. of Mosk, J.); accord, People v. Cain (1995) 10 Cal.4th 1, 83 [40 Cal.Rptr.2d 481, 892 P.2d 1224] (cone. opn. of Mosk, J.); People v. Hood, supra, 1 Cal.3d at pp. 455-457; see People v. Whitfield (1994) 7 Cal.4th 437, 463 [27 Cal.Rptr.2d 858, 868 P.2d 272] (cone, and dis. opn. of Mosk, J.).)
Pursuant to the accepted rule of thumb, “ ‘[g]eneral intent’ has usually been affixed if the mental element of’ a crime “entails only an intent to engage in certain proscribed conduct.” (People v. Sargent, supra, 19 Cal.4th at p. 1228 (cone. opn. of Mosk, J.); accord, People v. Hood, supra, 1 Cal.3d at pp. 456-457.) “In contrast, ‘specific intent’ has usually been affixed if the mental element of’ a crime “entails an intent to engage in certain proscribed conduct for the purpose of bringing about, or allowing, a certain proscribed result.” (People v. Sargent, supra, 19 Cal.4th at p. 1228 (cone. opn. of Mosk, J.); accord, People v. Hood, supra, 1 Cal.3d at p. 457.)
But even if “specific intent” could be affixed to a given crime in accordance with this rule of thumb, “general intent” must be affixed instead if the crime in question is itself closely linked to voluntary intoxication in its commission. (See People v. Hood, supra, 1 Cal.3d at p. 458.)
Let us turn to the crime of arson:
“A person is guilty of arson when he . . . willfully and maliciously sets fire to or bums or causes to be burned . . . any structure, forest land, or property.” (Pen. Code, §451.) The perpetrator acts “willfully” when he acts with a “purpose or willingness to commit the act. . . referred to.” (Id., § 7, item 1.) The perpetrator acts “maliciously” when he acts with a “wish to vex, defraud, annoy, or injure another person” or with an “intent to do” any other “wrongful act.” (Id., § 450, subd. (e).)
Thus, the crime of arson requires a mental state with two components. In its first component, arson requires that the perpetrator act with the “purpose” *95or “willingness” (Pen. Code, § 7, item 1) to “set fire to” a “structure, forest land, or property,” to “burn” any such object, or to “cause” it “to be burned” (id., § 451). Apparently, the perpetrator’s intent need not be resultative, in the sense of aiming to burn down an indicated object.1 But it must be inceptive, in the sense of aiming to start a fire. In its second component, arson requires that the perpetrator act for the purpose of “do[ingj” any other “wrongful act,” including “vex[ing], defraud [ing], annoy [ing], or injuring] another person.” (Pen. Code, § 450, subd. (e).)
It follows that the mental state required for the crime of arson could readily be deemed to be one of specific intent—namely, an intent to engage in certain proscribed conduct, that is, setting fire to an indicated object, burning it, or causing it to be burned, for the purpose of bringing about, or allowing, a certain proscribed result, that is, any other wrong, including vexation, fraud, annoyance, or injury to another person.
But, even though “specific intent” could be affixed to the crime of arson, “general intent” should be affixed instead. That is because arson is itself closely, indeed very closely, linked to voluntary intoxication in its commission—voluntary intoxication attending arson more often, and perhaps far more often, than not. (See, e.g., Ritchie & Huff, Psychiatric Aspects of Arsonists (1999) 44 J. Forensic Sci. 733, 737; Räsänen et al., The Mental State of Arsonists as Determined by Forensic Psychiatric Examinations (1995) 23 Bull.Am.Acad. Psychiatry L. 547, 549; Koson & Dvoskin, Arson: A Diagnostic Study (1982) 10 Bull.Am.Acad. Psychiatry L. 39, 42-43.) “It would therefore be anomalous,” in Hood’s words, “to allow evidence of [voluntary] intoxication to relieve a man of responsibility for” arson, which is “so frequently committed in just such a manner.” (People v. Hood, supra, 1 Cal.3d at p. 458.)
Although they apparently recognize that “general intent” should be affixed to the crime of arson because arson is itself closely linked to voluntary intoxication in its commission, the majority deny that the mental state required could readily be deemed to be one of specific intent. Their denial is inexplicable. It is also incorrect. They seem to rest on the premise that the perpetrator’s intent must be inceptive, aiming to start a fire, and apparently need not be resultative, aiming to bum down an indicated object. Even if their premise is sound, it gives them no aid. For, even if the perpetrator’s intent must be inceptive rather than resultative, the required mental state could readily be deemed to be one of specific intent—again, an intent to *96engage in proscribed conduct involving setting fire to an indicated object, burning it, or causing it to be burned, for the purpose of bringing about, or allowing, a proscribed result involving any other wrong, including vexation, fraud, annoyance, or injury to another person. At the end of the day, all that the majority have to justify their denial seems to be an assumption that the perpetrator’s intent must be resultative rather than inceptive. Hood itself is plain: “When” a crime “refers to” the perpetrator’s “intent to do some further act or achieve some additional consequence” beyond the “description of a particular act,” the “crime is deemed to be one of specific intent.” (People v. Hood, supra, 1 Cal.3d at pp. 456, 457, italics added.) The majority’s assumption is that, beyond referring to the perpetrator’s setting fire to an indicated object, burning it, or causing it to be burned, arson must refer to an intent on his part to achieve a particular additional consequence, that is, to bum the object down, as opposed to doing any other wrong, including vexation, fraud, annoyance, or injury to another person. Their assumption is unsupported. Hence, it falls of its own weight.
In sum, although I cannot join in the majority’s analysis, I do indeed join in their conclusion that evidence of voluntary intoxication is inadmissible to disprove the mental state required for the crime of arson. Because I do so, I concur in the result.

The crime of arson was formerly defined in language requiring that the perpetrator act with the “intent to destroy.” (E.g., Pen. Code, former § 447, enacted 1872 and repealed Stats. 1929, ch. 25, § 6, p. 47.) It is not now so defined.